Citation Nr: 0408904	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  93-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Honolulu, Hawaii.  The RO granted entitlement to service 
connection for PTSD with assignment of a noncompensable 
evaluation effective April 3, 1992.

Later, the claims file was transferred to the RO in Waco, 
Texas.

A personal hearing was held before the undersigned Veterans 
Law Judge sitting at the RO in Waco, Texas in September 2003.  
A hearing transcript is of record.


FINDING OF FACT

PTSD has been productive of total social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met from April 3, 1992.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claims presented on this appeal were pending 
before VA on the November 9, 2000 date of enactment of the 
VCAA, they are subject to the terms of that statute.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).


The Board, when a claim is before it on appeal, considers 
whether any action is required under the VCAA and may remand 
the claim for completion of such action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Here, however, 
because the claim is being granted in full, that review has 
not been necessary.  No action under the new law remains to 
be performed on the claim.


Initial Increased (Compensable) Evaluation of PTSD

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119(1999); 38 C.F.R. § 4.2 (2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).


Factual Background

In a November 1995 decision, the Board granted service 
connection for PTSD even though, the Board concluded from the 
report of a May 1995 VA examination, the diagnosis of PTSD 
was "'clouded'" in current medical records by the veteran's 
"organic and intellectual impairments, as well as his 
treatment."  

Evidence of record at the time of the November 1995 decision 
of the Board showed that since 1975, the veteran had received 
treatment for various psychiatric symptoms and had received 
various psychiatric diagnoses.  

The report of an April 1976 evaluation by ML (initials), 
Ph.D., provided a diagnostic impression of anxiety neurosis 
with decompensation with manic features.  The report of an 
August 1976 evaluation by RR, Ph.D. stated a diagnostic 
impression of manic-depressive psychosis.  The report of a 
September 1976 psychiatric evaluation by HRP, MD, contained a 
diagnosis of schizo-affective schizophrenia with an extensive 
manic component and presently still only a moderate degree of 
thought disorganization.  

Various treatment records noted a history of head trauma or 
skull fracture during the veteran's pre-teenage or teenage 
years.  Medical reports prepared in July 1976 by HL, MD, 
indicated that the veteran's personality was such that he may 
have had some organic brain injury in the past.  The report 
of a January 1978 evaluation by JIB, Ph.D., in which a 
history of head trauma was considered, offered the conclusion 
that the veteran was suffering from mild cerebral dysfunction 
aggravated by severe anxiety.  

The report concerning a computed tomography (CT) scan of the 
veteran's head performed in September 1979 identified 
"[p]rominence of the cortical sulci in the left parietal 
lobe, presumably the result of atrophy related to trauma 
sustained in this area in 1955."  CT scans performed later 
were reported as consistent with that of September 1979.  The 
report concerning an electroencephalogram conducted in 
October 1979 stated an impression of normal awake 
electroencephalogram.  

A February 1980 letter of referral by JSP, M.D. to J[I]B, 
Ph.D., related that the veteran had a "left hemisphere 
abnormality with clumsiness, hyperreflexia, posturing, 
choreiform movement tendency, and field cut[,] all 
implicating a diffuse area with possibly frontoparietal 
preponderance on the left."  Another February 1980 letter 
from JSP, M.D., cited right brain hemisphere abnormality.  
The report of a neuropsychiatric evaluation performed by JIB, 
Ph.D., in February 1980 provided a diagnosis of chronic brain 
syndrome, severity unknown.

A September 1981 letter by JIB, Ph.D., to VA pointed out that 
recent findings had led him to conclude that the veteran had 
"significant organic brain dysfunction in addition to his 
obvious psychodynamic problems," noted that his current 
symptoms included hyper-alertness, sleep disturbance, 
avoidance of activities stimulating recollection of his 
military service, intensification of his symptoms by exposure 
to anything resembling violence, and difficulty in 
concentrating.  JIB, Ph.D., observed in that letter that any 
organic basis of difficulty in concentrating in the veteran 
had been "compounded and made worse by his emotional 
problems."  

A July 1983 letter to VA from TSM, Ph.D., noted that he had 
taken over the veteran's therapy after JIB, Ph.D., had moved 
away and stated that nightmares concerning traumatic abuse 
suffered during service were an integral cause of the 
veteran's having developed agoraphobia.

The report of VA neuropsychiatric examination that was 
performed in June 1987 concluded with diagnoses, on the scale 
of multiaxial assessment, that included rule out bipolar 
disorder, manic phase and rule our organic brain syndrome, 
secondary to head injury which the patient supposedly had 
some time between the ages of 10 and 14 on Axis I and mixed 
personality disorder on Axis II.  It was noted there that the 
veteran's psychiatric difficulties appeared to make him 
incapable of working.

The report of a VA neuropsychiatric examination that was 
performed in July 1988 noted that psychological testing 
disclosed "very little evidence of PTSD, more of a 
conversion [reaction] and schizophrenia" and concluded with 
a diagnosis of PTSD not found.

The report of a May 1988 evaluation by JSD, Ph.D., concluded 
that the veteran had PTSD and had been permanently and 
totally disabled with PTSD since 1975.  In the report, JSD, 
Ph.D., applied the diagnostic criteria for PTSD set forth in 
the third edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders to 
demonstrate the reasons for the diagnosis.  

The report of an April 1992 psychiatric evaluation by JHCK, 
MD, concluded that the veteran had PTSD and suggested that 
might have an organic brain disorder as well.

In the April 1996 rating decision implementing the November 
1995 decision of the Board, service connection for PTSD was 
granted, and the noncompensable evaluation assigned, 
effective from April 3, 1992.  

Added to the record before the April 1996 rating decision was 
promulgated was a February 1996 follow-up report by JHCK, MD, 
who indicated there that he saw the veteran for his 
psychiatric condition "as needed."  The report noted that 
the veteran was taking Xanax for his psychiatric symptoms.  
The report stated diagnoses, on the scale of multiaxial 
assessment, that included post-traumatic stress syndrome, 
with delayed onset, on Axis I; citation of no diagnosis of a 
personality disorder on Axis II; and a GAF score of 40-50, 
with 50 estimated to be the highest GAF score attributable to 
the veteran during the previous year, on Axis V.  

The report observed that the ability of the veteran to 
maintain effective relationships with others was "seriously 
impaired"; that his initiative, flexibility, and efficiency 
levels were so reduced as to result in "pronounced" 
industrial impairment, one admitting of "'no reasonable 
prospect of finding regular employment of any kind in the 
normal labor market'"; and that he was "100%" disabled on 
account of industrial impairment.  The report concluded that 
his unemployability should be ascribed entirely to his PTSD 
because prior to service, he was capable of working.

Also added to the record before the April 1996 rating 
decision was promulgated was the report of a March 1996 VA 
PTSD examination.  The examination report stated diagnoses, 
on the scale of multiaxial assessment, that included 
"[o]rganic personality [disorder], due to head injury and 
probably Post-Traumatic Stress Disorder in the past, which 
can no longer be diagnosed due to both treatment and current 
neurological status" on Axis I and a Global Assessment of 
Functioning (GAF) score of 50 on Axis V.  

The report noted that the veteran was taking Xanax for his 
psychiatric symptoms.  The report observed that during mental 
status evaluation, the veteran exhibited an affect that was 
labile and at times intrusive; that he had very little sense 
of one's personal space and his speech was often loud and 
demanded attention; that his thought processes were difficult 
to follow at times, although they were not classic loose 
associations; that his speech was both circumstantial and 
showed his "difficulty [with] sequencing"; and that he 
displayed no gross psychosis or hallucinations and voiced no 
suicidal or homicidal ideations.  The report noted that the 
veteran had not had any full-time or other employment at all 
for many years.

This appeal was initiated with a notice of disagreement in 
which the veteran expressed his dissatisfaction with, and 
desire to appeal, the noncompensable evaluation assigned in 
the April 1996 rating decision.

Evidence received in conjunction with the appeal and 
concerning the symptoms and severity of the veteran's 
psychiatric condition consists of VA examination reports, 
private medical reports, Social Security Administration 
records, and the veteran's hearing testimony.

In December 1998, the Board remanded the claim for a 
compensable evaluation for PTSD so that a psychiatric 
examination could be obtained (in conjunction with a claim of 
entitlement to a permanent and total disability rating for 
pension purposes, which was remanded separately in December 
1998) and the claim concerning the evaluation of PTSD 
readjudicated in the light of the examination report.  The 
Board requested that the psychiatric examination of the 
veteran differentiate between impairment attributable to his 
PTSD and impairment attributable to his other psychiatric 
disorders

A VA PTSD examination was performed in February 2001.  The 
examination report stated diagnoses, on the scale of 
multiaxial assessment, that included anxiety disorder, not 
otherwise specified, in remission and personality change due 
to general medical condition on Axis I; probable personality 
disorder on Axis II; history of skull fracture and traumatic 
brain injury (together with history of tinnitus, hearing 
loss, and low back pain) on Axis III; and a GAF score of 50 
on Axis V.  
The examiner had concluded in the report that the veteran 
"suffer[ed] from a [p]ersonality change, secondary to a 
general medical condition (head injury with subsequent brain 
trauma in early adolescence)" and although having a history 
"compatible with a previous [a]nxiety [d]isorder," did not 
display "clinically significant" signs of an anxiety 
disorder currently.  With the final diagnoses, the examiner 
offered an opinion that the veteran did not have "any 
significant signs of impairment related to posttraumatic 
stress disorder" but rather, "appear[ed] to be 
significantly impaired by a cognitive disorder which predates 
[his] military service" and in any case, was "essentially 
disabled for any employment" on account of his mental 
disorder.  Specific findings during mental status evaluation 
noted in the examination report were essentially the same as 
those contained in the March 1996 VA PTSD examination report 
but also cited deficits in the veteran's abstract thinking.

Social Security Administration (SSA) records show that the 
veteran was found to have been totally and permanently 
disabled since 1975.  An SSA Disability Determination and 
Transmittal form dated in October 1976 stated as his 
diagnoses "[s]chizophrenia, schizo-affective type, with 
manic factors" and "lumbosacral strain."  

In conjunction with review of the veteran's SSA disability 
status, a psychiatric examination was performed in April 
2001.  The examination report indicates that during mental 
status evaluation, the veteran appeared oriented to time and 
place; was adequately dressed and groomed; was anxious and 
employed somewhat pressured speech; presented a neutral mood; 
reported that he slept well and had a good appetite; 
demonstrated impaired recall and concentration; did not 
appear to be psychotic, displaying, rather, normal thought 
associations; demonstrated adequate insight and judgment; and 
denied feeling helpless, hopeless, or bored or harboring 
suicidal ideas.  The examination report stated diagnoses, on 
the scale of multiaxial assessment, that included dementia, 
very mild, with recall problems, possibly secondary to head 
injury on Axis I; no diagnosis on Axis II; head injury by 
history (together with obesity by observation) on Axis III; 
memory problems on Axis IV; and a GAF score of 75, with the 
same score attributed to the veteran for the previous year, 
on Axis V.

An SSA Disability Determination and Transmittal form dated in 
May 2001 indicated that the veteran's disability status had 
been continued.  This document stated "dementia" as the 
veteran's "primary diagnosis" and did not cite any 
"secondary diagnosis."

A VA PTSD examination was performed in April 2003.  The 
examination report stated diagnoses, on the scale of 
multiaxial assessment, that included anxiety disorder, not 
otherwise specified, in partial remission and personality 
change due to general medical condition on Axis I; no 
diagnosis, schizoid, avoidant and dependent personality 
features on Axis II; closed head injury on Axis III; and a 
GAF score of 45 on Axis V.  With the diagnoses, the examiner 
commented that while the veteran displayed "some symptoms of 
PTSD, the present evaluation [did] not support that diagnosis 
in full."  

The examiner suggested in the report that the veteran's 
psychiatric illness was marked by "significant memory 
impairment," "significant anxiety" and "long-term 
depressed mood" and pointed to the likelihood that the 
veteran had undergone a "personality change."  The examiner 
posited that while such a personality change could have been 
caused by a "depressed mood," it likely had been caused by 
head injury, which, the examiner noted, medical records 
indicated the veteran had sustained as a teenager or grade-
schooler.  The examiner concluded that the veteran's 
psychiatric illness "will likely severely limit his 
occupational opportunities."  Specific findings during 
mental status evaluation noted in the examination report were 
essentially the same as those contained in the February 2001 
VA PTSD examination report.  

At the September 2003 personal hearing held before the 
undersigned at the RO, the veteran averred that he was unable 
to work on account of the psychiatric disability for which VA 
had granted him service connection and that prior to service 
he had been able to work even though he had already sustained 
an injury to his head.


Analysis

Because the disability rating at issue on this appeal was 
assigned with the grant of service connection for PTSD, the 
rating must address all evidence relevant to the nature and 
severity of disability from the effective date of service 
connection and, accordingly, might be comprised of separate, 
or "staged," ratings based on the facts shown to exist 
during separate periods of time.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  As is noted above, service connection 
for PTSD was granted in this case from an effective date of 
April 3, 1992.

The criteria for rating mental disorders were revised during 
the course of this appeal.  The revisions are effective as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  When 
the law controlling an issue changes after a claim has been 
filed or reopened but before the appeal of the administrative 
or judicial decision of that claim has been concluded, as is 
the case here, the version of the statute or regulation that 
is more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  

However, VA adjudicators must consider whether revised or 
former rating criteria are more favorable to a claim and 
apply the more favorable criteria to the extent permitted by 
law.  See VAOPGCPREC 3-00.  

Under the former rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the formula for 
rating psychoneurotic disorders set out following that 
diagnostic code.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Ratings authorized under the former rating provisions are 0, 
10, 30, 50, 70, and 100 percent.

The criteria for a 0 percent evaluation are:  There are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.

The criteria for a 10 percent evaluation are:  Less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

The criteria for a 30 percent evaluation are:  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

The criteria for a 50 percent evaluation are:  Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The criteria for a 70 percent evaluation are:  Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The criteria for a 100 percent evaluation are:  The attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

Under the current rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (2003).


Ratings authorized under the current rating provisions are 0, 
10, 30, 50, 70, and 100 percent.

A 0 percent evaluation is to be assigned when there is a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent evaluation is to be assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress or when symptoms are controlled by continuous 
medication.

A 30 percent evaluation is to be assigned when the mental 
disorder is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The record shows that a central problem in this case has been 
the scope of the veteran's service-connected psychiatric 
disability, PTSD.  The RO denied entitlement to an evaluation 
for PTSD in excess of noncompensable on the ground that 
medical evaluations had concluded that the veteran did not 
seem to have any psychiatric symptoms attributable to PTSD.  

As the medical evidence of record shows, the veteran has 
received various psychiatric diagnoses, a number of which 
have not confirmed, and in some instances even have rejected, 
the proposition that he has PTSD rather than another mental 
disorder, to include symptoms of organic brain damage.  
However, the mental health evaluations of record agree that 
the veteran has significant symptoms of a mental disorder.  
The Board has confronted the variousness and uncertainty in 
the veteran's psychiatric diagnosis before, in its November 
1995 decision granting service connection for PTSD.  

In that decision, the Board concluded that although the 
diagnosis of PTSD was clouded because, it was clear from the 
medical evidence in the case, the illness co-existed with 
other mental impairment, both psychiatric and organic in 
origin, with which it interacted, service connection should 
be granted for PTSD nonetheless.  Here, the Board observes 
that none of the medical evaluations that have been performed 
since the November 1995 decision has shown how the service-
connected disability may be distinguished clinically from the 
other mental impairments exhibited by the veteran.  When the 
state of the medical evidence is such that it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected condition, VA regulations 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).  In this 
decision, therefore, the Board will attribute all of the 
symptoms of a mental disorder that are shown by the probative 
evidence to the veteran's service-connected PTSD.  Id.

The medical evidence concerning the veteran's psychiatric 
disability during the period extending from April 3, 1992 
shows that except in one instance, medical professionals have 
evaluated the severity of the disability in terms of a GAF 
score lying in the range of 40-50.  The exception was the 
psychiatric evaluation performed in April 2001 for the SSA, 
which resulted in the assignment of a GAF score of 75.  The 
Board finds this assessment to be entirely lacking in 
probative value because completely inconsistent with the 
other assessments on the same scale.  

The GAF score is a tool of psychiatric evaluation established 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM), where its 
significance is explained.  In the DSM-III as revised in 1987 
and in effect until 1994 (generally referred to as DSM-III-R, 
the third edition, revised), a GAF score in the range of 31-
40 denotes some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood) and a GAF score in the range of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-III-R at 22-23 (3rd ed., 
rev. 1987).  

Likewise, in DSM-IV, a GAF score in the range of 31-40 
denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school) and a GAF score in 
the range of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The GAF score is thus probative evidence to be considered by 
VA adjudicators when evaluating the severity of a psychiatric 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995) (referring to DSM-IV).  In the case at hand, GAF 
scores indicate that the veteran's psychiatric impairment 
associated with PTSD has been major or serious, and as such, 
far more severe than what is implied by the current 
noncompensable evaluation.

The other medical evidence in this case demonstrates that on 
account of his psychiatric impairment, the veteran has been 
unable to obtain or retain employment.  Such an assessment is 
delivered explicitly in the April 1996 evaluation report by 
JHCK, M.D., which attributed to the veteran "pronounced" 
industrial impairment to the degree of 100 percent; in the 
February 2001 VA examination report, which concluded that the 
veteran was "essentially disabled for any employment" on 
account of psychiatric illness; in the April 2003 VA 
examination report, which concluded that his psychiatric 
illness "will likely severely limit his occupational 
opportunities"; and in evaluations of the veteran's mental 
condition prepared prior to these.

The same assessment was adopted by the SSA in October 1976, 
when it determined that the veteran had been permanently and 
totally disabled since 1975 on account of a schizo-affective 
form of schizophrenia together with back strain, and perhaps 
even more emphatically in May 2001, when it identified the 
disabling condition simply as dementia.

His testimony at the September 2003 personal hearing before 
the undersigned shows that the veteran experiences his 
psychiatric disability as one that prevents him from working.  
Although the veteran is not competent to offer a medical 
opinion in this case, see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), his lay opinion is corroborated by the medical 
assessments on file.

The medical and lay evidence in this case thus shows that the 
hallmark of his service connected psychiatric disability is 
that it is of such severity that it has rendered the veteran 
unable to carry on employment.  Because the evidence 
demonstrates that this is the central feature of the 
psychiatric disability presented, the Board will evaluate the 
disability under the former schedular criteria for rating 
such a disability, finding that they may be more favorable, 
and are not less favorable, than the current criteria.  As 
noted above, one of the grounds stated for the assignment of 
a 100 percent rating under the former rating provisions is 
that the veteran is demonstrably unable to obtain or retain 
employment.  

The CAVC has held that has held that each of the criteria for 
evaluating psychoneurotic disorders as set out the former 
rating schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, 
represents an independent basis for granting a 100 percent 
rating and therefore, such a rating may be granted if the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).  

The Board finds this holding to be dispositive in this case.  
The evidence of record shows that during the period in 
concern, that extending from April 3, 1992, the veteran has 
been unable to engage in employment because of PTSD.  Under 
the former rating criteria, it is clear that his disability 
warrants a 100 percent evaluation for that reason.  But see 
also Mauerhan v. Principi, 16 Vet. App. 436, 440-43 (2002) 
(It is most important that in evaluating the severity of 
psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering."  

Thus, "[i]f the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.") (addressing the current criteria 
for rating mental disorders).  

Accordingly, the Board finds that the evidentiary record, 
with application of the pertinent governing criteria, 
supports a grant on an initial 100 percent rating for PTSD, 
effective April 3, 1992.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted from April 3, 1992, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



